Order filed August 5, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00369-CV
                                   ____________

                     QUION INVESTORS, INC., Appellant

                                         V.

            JIM GRIBBLE AND CAROLYN GRIBBLE, Appellees


                   On Appeal from the County Court at Law
                         Washington County, Texas
                       Trial Court Cause No. 2019-106

                                    ORDER

      The notice of appeal in this case was filed July 5, 2021. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before August 20, 2021. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                   PER CURIAM



Panel Consists of Justices Jewell, Spain, and Wilson.